Exhibit 10.36

WAIVER

This WAIVER (this “Waiver”), dated as of December 14, 2010, is entered into by
and between Agman Louisiana Inc. (f/k/a Westway Holdings Corporation), a
Delaware corporation (the “Preferred Stockholder”) and Westway Group, Inc., a
Delaware corporation (the “Company”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Amended and Restated
Certificate of Incorporation (as defined below).

RECITALS

WHEREAS, the Preferred Stockholder is the holder of 30,886,830 shares of the
Company’s Series A Perpetual Convertible Preferred Stock, par value $.0001 per
share (the “Preferred Stock”), 12,181,818 shares of which are held in escrow
pursuant to the Stock Escrow Agreement (the “Escrowed Shares”);

WHEREAS, the terms and conditions of the Preferred Stock and certain rights of
the holders of the Preferred Stock are set forth in the Amended and Restated
Certificate of Incorporation of the Company (the “Amended and Restated
Certificate of Incorporation”);

WHEREAS, from time to time prior to May 1, 2011, the Company intends to use up
to an aggregate of $2 million to repurchase up to an aggregate of 500,000 shares
of its Common Stock at a purchase price of no more than $5.00 per share (the
“Proposed Repurchases”); and

WHEREAS, in connection with the foregoing, the Company has requested from the
Preferred Stockholder a limited waiver of its compliance with the negative
covenants set forth in the Amended and Restated Certificate of Incorporation.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Limited Waiver. Solely in connection with the transactions contemplated by
the Proposed Repurchases, the Preferred Stockholder hereby waives the Company’s
compliance with the negative covenants set forth in the Amended and Restated
Certificate of Incorporation, including those set forth in
Section 4.3.1.3.6.2.(B).

2. Issuance of Preferred Stock.

(a) In consideration for the granting of the limited waiver by the Preferred
Stockholder pursuant to Section 1 above, the Company hereby agrees to issue
additional shares of Preferred Stock (the “Additional Preferred Stock”) to the
Preferred Stockholder as follows:

(i) On or shortly following January 1, 2011, 1,229,932 shares of Preferred
Stock, which includes shares which may be deemed issued under Section 3 below)
based on a valuation of $5.50 per share of Preferred Stock, which the parties
hereto hereby agree shall constitute payment in full for any and all outstanding
accrued but unpaid Base Dividends through December 31, 2010;



--------------------------------------------------------------------------------

(ii) On or shortly following March 31, 2011, 200,876 shares of Preferred Stock
(which includes shares which may be deemed issued under Section 3 below), which
the parties hereto hereby agree shall constitute payment in full for any and all
outstanding accrued but unpaid Base Dividends on (A) the shares of Preferred
Stock held by the Preferred Stockholder as of the date hereof and (B) the shares
of Additional Preferred Stock received pursuant to clause (i) above for the
period January 1, 2011 through March 31, 2011; and

(iii) On or shortly following May 1, 2011, 69,623 shares of Preferred Stock
(which includes shares which may be deemed issued under Section 3 below), which
the parties hereto hereby agree shall constitute payment in full for any and all
outstanding accrued but unpaid Base Dividends on (A) the shares of Preferred
Stock received pursuant to clauses (i) and (ii) above for the period April 1,
2011 through May 1, 2011.

(b) The shares of Additional Preferred Stock shall have the same terms and
conditions as the shares of Preferred Stock outstanding on the date hereof and
shall accrue the Base Dividend from and including the respective issuance date
for such shares of Additional Preferred Stock until May 28, 2016, the seventh
anniversary of the Closing.

(c) The Preferred Stockholder hereby agrees that the issuance by the Company of
the shares of Additional Preferred Stock pursuant to this Waiver satisfies the
Company’s obligation to pay any Base Dividend (in cash or otherwise) with
respect to the Preferred Stock for the periods indicated.

3. Escrowed Shares. The Company shall work in good faith to issue shares of
Additional Preferred Stock on the Escrowed Shares. If the Company cannot issue
shares of Additional Preferred Stock on the Escrowed Shares, then the issuances
of Additional Preferred Stock in Section 2 above will be adjusted accordingly,
but to preserve the economic benefit to the Preferred Stockholder of the
arrangements set forth herein, upon the release of the Escrowed Shares from
escrow, in whole or in part, the Company shall be deemed to have issued the
following in the aggregate with respect to such Escrowed Shares: (a) 485,087.26
shares of Preferred Stock on or shortly following January 1, 2011, (b) 79,225.83
shares of Preferred Stock on or shortly following March 31, 2011, and
(c) 27,459.43 shares of Preferred Stock on or shortly following May 1, 2011. Any
shares of Preferred Stock deemed issued with respect to the Escrowed Shares
shall accrue the Base Dividend (and any other dividends or distributions with
respect to the Preferred Stock) from and including the deemed issuance date for
such shares until May 28, 2016, the seventh anniversary of the Closing. The
shares of Additional Preferred Stock issued or deemed issued pursuant to
Sections 2 and 3 hereof shall have identical rights to the shares of Preferred
Stock already in issue.

 

- 2 -



--------------------------------------------------------------------------------

4. Ratification of Amended and Restated Certificate of Incorporation. Except as
herein specifically agreed, the Amended and Restated Certificate of
Incorporation is hereby ratified and confirmed and shall remain in full force
and effect according to its terms. Each of the Company and the Preferred
Stockholder acknowledge and consent to the waivers set forth herein and agrees
that this Waiver does not impair, reduce or limit any of its obligations under
the Amended and Restated Certificate of Incorporation.

5. Base Dividends. The Company agrees to begin negotiations in good faith with
the lenders under the Company’s revolving credit facility in the first quarter
of 2011 in order to permit the Company to pay some percentage of the Company’s
retained earnings or net income in the year of payment as a dividend on the
Preferred Stock. In the event the Company’s lenders allow the payment of such
dividends, subject to applicable law and the fiduciary duties and other
responsibilities of the Company’s Board of Directors (“Board”), the Board will
pay a quarterly dividend in cash on the Preferred Stock (other than with respect
to the Escrowed Shares).

6. Authority/Enforceability. Each of the Company and the Preferred Stockholder
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Waiver.

(b) This Waiver has been duly executed and delivered by such person and
constitutes such person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
require din connection with the execution, delivery or performance by such
person of this Waiver.

(d) The execution and delivery of this Waiver does not (i) violate, contravene
or conflict with any provision of its organizational documents, or (ii) violate,
contravene or conflict with any other law, regulation, order, writ, judgment,
injunction or decree applicable to it.

7. Counterparts/Telecopy. This Waiver may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Waiver by telecopy or pdf shall be effective as an
original and shall constitute a representation that an original shall be
delivered promptly upon request.

 

- 3 -



--------------------------------------------------------------------------------

8. GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE.

[Remainder of the page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.

 

AGMAN LOUISIANA INC. By:  

/s/ Ian Falshaw

Name:   IAN FALSHAW Title:   VICE PRESIDENT OF FINANCE WESTWAY GROUP, INC. By:  

/s/ Thomas A. Masilla, Jr.

Name:   Thomas A. Masilla, Jr. Title:   CFO

 

- 5 -